—In a proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent to determine the petitioner’s purported application for site plan approval, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Silverman, J.), entered January 13, 1998, which upon, in effect, granting the respondent’s motion for renewal, vacated a prior judgment of the same court dated July 11, 1997, denied the petition, and dismissed the proceeding.
*623Ordered that the judgment is affirmed, without costs or disbursements.
Under the circumstances of this case, the Supreme Court properly exercised its discretion, in effect, granted leave to renew, and upon renewal, properly vacated a prior judgment and dismissed the proceeding.
The petitioner’s remaining contentions are without merit. Bracken, J. P., Santucci, Friedmann and Florio, JJ., concur.